Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 07 April 2022.

       CLAIMS UNDER EXAMINATION
  Claims 1-14 are pending. Claims 1-5 and 12-14 have been examined on their merits.

PRIORITY
 The Applicant claims priority to Provisional Application 62/237843, filed on 06 October 2015. The Provisional Application for sedimentation. Support for sedimentation is provided in PCT/US2016/055718, filed on 06 October 2016.

WITHRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW REJECTIONS
Claim 1 has been amended to recite cells are seeded onto the hydrogel stamp by sedimentation. New claims 12-14 have been added. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (Cellular control of tissue architectures using a three-dimensional tissue fabrication technique. Biomaterials 28 (2007) 4939–4946) as evidenced by National Geographic (definition: sediment) and Merriam Webster Dictionary (definition of seed).

Tsuda et al. prepare a multi-layer tissue construct (Abstract). In Figure 4, the art illustrates micro-patterned epithelial cells (MP-ECs) cultured on a thermo-responsive (TMP) surface (see step 4). The art teaches the cells adhere to the TMP surfaces (see section 2.4 of Methods, second paragraph). As evidenced by Merriam Webster, to seed means “inoculate” or “to cover or permeate by or as if by scarring something”. Therefore the art is interpreted to teach seeding a basal surface (i.e. the TMP surface) with a first group of cells (i.e. the MP-ECs) for a sufficient period of time to allow the first group of cells to adhere to the basal surface and produce a first layer as recited in step a) of claim 1.

Tsuda discloses a gelatin-coated plunger-like stacking manipulator for the layering procedure (see section 2.4 of Methods). The art teaches a gel is formed on the plunger surface (see first paragraph of section 2.4). Therefore the plunger is interpreted to comprise a hydrogel. Examiner notes the art teaches the gelatin can be melted at 37 degrees Celsius (see arrow at step 11). The plunger is interpreted to be a stamp since it makes contact with a surface (see Figure 4). Therefore the hydrogel stamp comprises a hydrogel that is responsive to a temperature stimulus. Therefore it is broadly interpreted to be stimulus responsive.

Figure 4 discloses the surface of the plunger is contacted with a Neonatal normal human dermal fibroblasts (NDHF) cell sheet (see steps 1 and 2). NDHF cells are interpreted to read on a second group of cells. Step 3 of Figure 4 discloses the NDHF cells adhere to the plunger. Because the plunger is used to contact the cells, it is broadly interpreted to read on a hydrogel stamp.

Instant claim 1 has been amended to recite the hydrogel stamp is seeded “by sedimentation of the second group of cells onto the hydrogel”. The claimed method does not recite any steps for said sedimentation. Examiner notes the Instant Specification does not provide a definition for the term sedimentation. As evidenced by National Geographic, the term “sediment, refers to a solid material that is moved and deposited in a new location”. Because the prior art teaches cells are moved and deposited onto the stamp, the cells are broadly interpreted to be seeded by sedimentation.

Step 5 teaches the stamp is contacted with the basal layer comprising the first group of cells. This reads on step c) of claim 1. Step 10 discloses the cells are released from the stamp . Therefore an appropriate stimulus is applied. Examiner notes step 9 discloses the stamp is attached to the cell layers, including the cells seeded on the basal layer. Therefore the stamp and the basal layer have been incubated for a sufficient period of time for the second layer of cells from the stamp to adhere to the first layer of cells on the basal layer as recited in step e) of claim 1. Step 10 of Figure 4 discloses the stamp and the basal surface have been separated. Therefore claim 1 is anticipated as claimed (claim 1). Tsuda teaches both three-layer and five-layer tissue constructs are produced (see page 4943, right column, first paragraph). Therefore claim 2 is included in this rejection (claim 2). Tsuda teaches a tissue is produced (supra). Therefore claim 3 is included in this rejection (claim 3). The art teaches the use of fibroblasts and endothelial cells to produce a tissue. Therefore claim 4 is included in this rejection (claim 4).

Therefore Applicant’s Invention is anticipated as claimed.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al. (previously cited; Control of the formation of vascular networks in 3D tissue engineered constructs. Biomaterials 34 (2013) 696e703) as evidenced by National Geographic (definition: sediment).

Muraoka et al. teach a 3D tissue engineered construct. Figure 1 illustrates 
3-D manipulation of NHDF sheets and GFP-HUVECs with gelatin gel-coated cell layer stacking manipulator and temperature responsive cell culture surface. 

The Figure illustrates GFP-HUVEC (green) cells on a culture dish (see 4). In the Materials and methods section, the art teaches GFP-HUVECs up to the 10th passage were seeded onto culture surfaces and cultured for 1 day. A cell culture dish is interpreted to be a basal surface. GFP-HUVEC cells are interpreted to be a first group of cells. Because the cells adhere to the surface, they are interpreted to be incubated for a sufficient period of time to adhere and produce a first layer. This is interpreted to read on step a) of claim 1.

The Figure illustrates NHDF (neonatal normal human dermal fibroblast) cells that are attached to a cell culture dish (1). The art teaches the use of a cell layer stacking manipulator, which is a plunger-like device designed to fit cell culture dishes. The bottom of the manipulator was coated with a thin gelatin layer, and then
put on the NHDF sheet.  After incubating at 20°C, the NHDF sheet was transferred to
gelatin without shrinking (3). The cell layer stacking manipulator is broadly interpreted to be a stamp because it makes contact with another surface. Because the art teaches the gelatin is a gel, the manipulator is broadly interpreted to be a hydrogel stamp. The NHDF cells are interpreted to be a second group of cells. The art teaches incubating, and Figure 1 illustrates the NHDF cells are attached to the manipulator forming a layer (hence, a second layer). Instant claim 1 has been amended to recite the hydrogel stamp is seeded “by sedimentation of the second group of cells onto the hydrogel”. The claimed method does not recite any steps for said sedimentation. Examiner notes the Instant Specification does not provide a definition for the term sedimentation. As evidenced by National Geographic, the term “sediment, refers to a solid material that is moved and deposited in a new location. Because the prior art teaches cells are moved and deposited onto the stamp, the cells are broadly interpreted to be seeded by sedimentation.

Element 4 of Figure 1 illustrates the cell manipulator (hence, stamp) makes contact with the basal surface. This is interpreted to read on step c of claim 1.

Element 7 of Figure 1 illustrates the stamp and cells are separated. While step d) of Instant claim 1 recites cells are released from the stamp by applying an appropriate stimulus, the claim does not recite what the stimulus is. Muraoka teaches cells can be peeled from the stamp (section 2.5 of Materials and Methods). A stimulus is something that causes a change or a reaction. Peeling is broadly interpreted to be a physical stimulus. Therefore an appropriate stimulus is applied. This is interpreted to read on step d of claim 1.

Element 4 illustrates adhesion between the first and second layer of cells (i.e. (4). This is interpreted to read on step e of claim 1.

Step (f) of claim 1 is interpreted to mean the stamp and the basal surface are separated from each other. Step 7 of Figure 1 illustrates the stamp and basal surface are separated. Therefore the prior art reads on step f) of claim 1.


As set forth above, Muraoka teaches a hydrogel cell layer manipulator (hence, a stamp) that is seeded with cells. Instant claim 1 recites the stamp is “stimulus-responsive”. The claim does not recite what the stimulus is. Examiner notes the Instant Specification does not explicitly define the term “stimulus”. A stimulus is something that causes a change or a reaction. 

Examiner notes Figure 1 (see steps 7 and 8) illustrates the hydrogel is removed. The art teaches the gelatin was dissolved and washed out with warm medium (see page 699, left column). Because the gelatin is dissolved, it is broadly interpreted to be responsive to a stimulus. Therefore the stamp, which comprises said gelatin, is broadly interpreted to be a stimulus-responsive hydrogel stamp. Therefore claim 1 is anticipated as claimed (claim 1).

Therefore Applicant’s Invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 07 April 2022 are acknowledged. The Applicant argues Muraoka does not have cells seeded onto it by sedimentation, but instead lifts layers of cell that are grown in culture dishes. The Applicant argues Kim does not cure these deficiencies.

EXAMINER’S RESPONSE
Examiner notes new grounds of rejection have been made to address the amended claims. As noted by the Applicant, claim 1 has been amended to recite cells are seeded onto the claimed stamp by sedimentation. As noted in the rejection above, the Instant Specification does not provide a definition for sedimentation. Examiner notes that while the Instant Specification discloses sedimentation seeded cells (see page 5, lines 20-21), the Instant Specification does not disclose a method for sedimentation. Sedimentation is the deposition of sediment (Oxford English Dictionary). The term sediment means refers to solid material that is moved and deposited in a new location. Muraoka teaches cells are moved from a plate to the surface of a hydrogel. This is interpreted to read on seeding (hence, adding said cells) by sedimentation (deposition to a new location). The arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (Control of the formation of vascular networks in 3D tissue engineered constructs. Biomaterials 34(2013) 696-703).

Claim 1 is rejected on the grounds set forth above. The teachings of Muraoka are reiterated.

Claim 2 recites repeating steps b) to f) with a plurality of cells layers.


Muraoka teaches “In the future, we fully expect that 2D cell layer design by surface micropatterning and 3D ordered stacking of cell layers are also going to be an important innovative technology for making vascularized tissue (first paragraph of conclusion). While Muraoka suggests stacking layers, the art does not do so with sufficient specificity to anticipated claim 1.

It would have been obvious to try stacking the layers taught by Muraoka. One would have been motivated to do so since the art teaches the disclosed 2D cell layering design can be used to stack cell layers to produce 3D constructs. The skilled artisan would do so to produce vascularized tissue. One would have had a reasonable expectation of success since Muraoka teaches the anticipated 2D system can be used for ordered stacking. Therefore claim 2 is rendered obvious as claimed (claim 2).

Muraoka teaches the use of endothelial cells and fibroblasts. The art teaches a vascularized tissue us produced (see Abstract; title). Muraoka teaches a stacked 3D design with consideration of cell-to-cell morphological interaction realized the control of cell position and orientation in multi-layer tissues (last paragraph of section 3.4).
Because a tissue is produced, the arrangement of cells are interpreted to mimic the arrangement that would be found in a tissue. Therefore claim 3 is included in this rejection (claim 3). 

Therefore the art teaches layers with different cells which mimics the types of cells in a tissue. Claim 4 is included in this rejection (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. as evidenced by National Geographic as applied to claim 1 above, and further in view of Ma et al. (previously cited; Preparation and characterization of thermo-responsive PDMS surfaces grafted with poly(N-isopropylacrylamide) by benzophenone-initiated photopolymerization. Journal of Colloid and Interface Science 332 (2009) 85–90).

Claim 1 is rejected on the grounds set forth above. The teachings of the cited prior art references are reiterated.

Muraoka cultures cells on a thermo-responsive culture dish (hence, a basal surface). Examiner notes the art teaches culture dishes that are modified with PIPAA (Figure 2). The art is silent regarding the use of PDMS.

Ma et al. teach Polydimethylsiloxane (PDMS) is one of the most widely used polymer materials in chemical, biological, and medical sciences due to its excellent properties such as convenient processability, chemical stability, and optically transparency. The most attractive of this material lies in its biological compatibility and gas permeability,
making it suitable for biological applications (see page 85, right column, second paragraph). The art discloses a PNIPAAm-grafted, thermal-responsive PDMS surface (page 86, left column, first full paragraph). The art demonstrates the potential of the surface for cell-based assays (page 90, first paragraph). The art teaches the “smart surface” shows thermo-switching behaviors between cell adhesion and detachment (see Conclusion).

It would have been obvious to combine the teachings of Muraoka by using the PDMS surface disclosed by Ma as a basal surface. One would have been motivated to do so since Muraoka teaches a thermo-responsive culture dishes modified with PIPAA for cell culture and Ma teaches a PNIPAAm-grafted, thermal-responsive PDMS surface can be used for cell culture. One would have had a reasonable expectation of success since Ma teaches the surface can be used for thermo-switching behaviors between cell adhesion and detachment. One would have expected similar results since both references are directed to methods of culturing comprising PIPAA modified substrates. Therefore claim 5 is included in this rejection (claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (previously cited; Rapid Transfer of Endothelial Cell Sheet Using a Thermosensitive Hydrogel and Its Effect on Therapeutic Angiogenesis. Biomacromolecules 2013, 14, 12, 4309–4319) in view of Sasagawa et al. (Design of prevascularized three-dimensional cell-dense tissues using a cell sheet stacking manipulation technology. Biomaterials 31 (2010) 1646–1654) as evidenced by Oxford Dictionary (previously cited; definition of stamp).


Kim et al. teach a method of preparing thermosensitive hydrogels incorporated with multiple cell-interactive factors (Abstract). The art teaches the hydrogels can be used to transfer monolayers of HUVEC cells to a target site as a cell sheet in response to temperature change (Abstract). Figure 1b of Kim illustrates a hydrogel with a monolayer of cells on its surface.  The art teaches the surface of the hydrogel are treated with cell adhesive peptides and growth factors (Abstract; see text of Figure 2; see page 4310, right column “Characterization of Hydrogels”). The art teaches the hydrogel is seeded with HUVEC cells and cultured for 3 days to allow cells to cover the surface of the hydrogel at 37 degrees Celsius (see page 4311, left column, third paragraph). Because the art teaches cells are cultured seeded on a hydrogel to cover the surface of the hydrogel, the art is interpreted to teach the cells are seeded by sedimentation.  The art teaches the hydrogel is turned upside down and applied to a substrate (see Figure 1). The substrate disclosed in Figure 1 reads is interpreted to be a basal substrate.
To stamp means to impress on something (Oxford English Dictionary). Examiner interprets Figure 1b to illustrate the substrate is stamped by the hydrogel. The hydrogel is illustrated to act as a stamp. Kim teaches incubation under reduced temperature, and finally peeling off, leaving transferred cell layer on the surface of the target (see text of Figure 1). Because a temperature change causes the hydrogel to release from the cells, the hydrogel is interpreted to be temperature (hence, stimulus) responsive.

Kim teaches the hydrogel can be applied to a target that is glass (see page 4314, right column, second paragraph). Thea art teaches the therapeutic potential of the HUVEC layer by treating PAD by using nude mouse model with induced hindlimb ischemia (page 4315, right column, second paragraph). The art teaches the  on which confluent HUVECs were cultured was inversely placed on the skin of an ischemic hind-limb region that has been sutured (see page 4311, left column, last paragraph; See Figure 7). An ischemic, sutured mouse hindlimb is broadly interpreted to read on a basal layer comprising cells. Kim teaches the limb treated with the HUVEC layer produces increased neovessel formation (see page 4318, left column, first paragraph).

While Kim teaches the hydrogel layer can stamp a basal surface that is either glass or skin (which, comprises cells), the art does not disclose seeding a basal surface with a first group of cells and stamping said surface with the hydrogel.

Sasagawa et al. teach a method of making a three-dimensional cell-dense tissue (Abstract). In Figure 1, the art teaches a cell sheet manipulator comprising a hydrogel matrix and a monolayer cell sheet is overlaid on a tissue culture dish comprising another layer of confluently cultured cells. The art teaches doing so to produce double layer cell sheets. The art teaches the hydrogel can be a gelatin gel (see Figure 3A). The art teaches the tissue can comprise HUVEC cells to prepare vascularized tissue constructs (Figure 4). The art teaches they can be transplanted onto the dorsal skin of nude mice (see page 1649, right column, last paragraph).

It would have been obvious to try stamping the hydrogel taught by Kim on a basal surface that has been seeded with cells. One would have been motivated to do so since Kim teaches stamping a surface with cells, and Sasagawa teaches a surface that has been seeded with cells can be stamped. One would do so to prepare a multilayer sheet for transplantation, as taught by Sasagawa. One would have had a reasonable expectation of success since Kim teaches cells can be stamped with the disclosed hydrogel. One would have expected similar results since both references are directed to methods of preparing tissue comprising endothelial cells for transplantation. Therefore claim 1 is rendered obvious (claim 1).

Kim is silent as to whether the process can be repeated.

Sagawa teaches cell sheets are stacked repeatedly (see Figure 1). The art teaches doing so to create a multi-layer construct (see page 1647, last paragraph) that is transplanted in said mice (see page 1649, section 12.9).

It would have been obvious to repeat the method taught by Kim. One would have been motivated to do so since Kim teaches a method of preparing a tissue construct for transplantation that comprises preparing a cell layer and Sasagawa teaches repeatedly stacking cell layers to produce a tissue construct. One would do so to create a multi-layer tissue, as taught by Sasagawa. One would have had a reasonable expectation of success since Sasagawa teaches cell layers can be stacked and used in vivo. One would have expected similar results since both Kim and Sasagawa are directed to methods of preparing tissues comprising neovascularized tissues. Therefore claim 2 is rendered obvious as claimed (claim 2). Sasagawa teaches a tissue is produced. Therefore the layers mimic the arrangement of cells in a tissue. Therefore claim 3 is included in this rejection (claim 3).

As set forth above, Kim teaches a stamp comprising HUVEC cells can be contacted with the hindlimb ischemic nude mice. Therefore Kim teaches HUVEC cells can be contacted with cells present in the hindlimb of an ischemic mouse. Sasagawa teaches layering myoblasts (hence, muscle cells) with HUVEC cells. To prepare a tissue that is transplanted into a mouse.

It would have been obvious to prepare a tissue construct with layers comprising different cells. One would have been motivated to do so since Kim makes a tissue construct and Sasagawa prepares a tissue construct comprising layers of different cells. One would have been motivated to do so to prepare a vascularized muscle tissue. One would have expected success since Sasagawa teaches layers comprising different cells can be used to make a tissue. One would have expected similar results since both Kim and Sasagawa are directed to methods of preparing tissues comprising vascularized tissues. Therefore claim 4 is rendered obvious as claimed (claim 4).

As set forth above, Kim teaches the surface of the hydrogel comprises growth factors and cell adhesive peptides. As illustrated in Figure 1b, they protrude from the surface. Reduction in temperature permits the gel to be peeled off of the target in Figure 1b. Therefore the art teaches a hydrogel comprising a relief pattern of protruding features. Therefore claim 12 is included in this rejection (claim 12). Kim teaches cell layer detachment was induced by expansion of the hydrogels in response to a change in temperature from 37 to 4 degrees Celsius (see first paragraph of Conclusion on page 4318). Lateral is interpreted to mean from side to side. Figure 1b illustrates the gel expands from the middle towards each side. Because the gel expands, said growth factors and cell adhesive peptides must also expand. Therefore claim 13 is included in this rejection (claim 13). As set forth above, Kim teaches the cells are released as the result of a temperature change from 37 to 4 degrees Celsius. Therefore claim 14 is included in this rejection (claim 14). Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653